Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.

Allowable Subject Matter
1a. Claims 7, 10-12 and 20 are objected to as dependent upon rejected claims, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2a. Claims 1-6, 8-9, 13-19 and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Phan (US 20150222546 A1) in view of Ode (US 20060030323 A1).

2b. Summary of the Cited Prior Art
Phan discloses a method for traffic load balancing by transferring a plurality of UEs to less busy node (Fig 1-4).
Ode discloses a method for handover based on traffic load (Fig 1-57).

2c. Claim Analysis
Regarding Claim 1, Phan discloses:
A method of steering one or more wireless devices in a multi-access point (AP) environment, comprising
[(Phan discloses a method for traffic load balancing by transferring a plurality of UEs to less busy node, see:
[0047] FIG. 3A is a flowchart illustrating an embodiment of the invention. The embodiment starts at step 300. Here an example situation is assumed where the UEs served by eNodeB 100 need to be transferred to other eNodeBs of the communication system as the ASA spectrum is need by the primary user 112.
	Fig 3A, Steps 310; see also Figs 1-4)]:	
monitoring a traffic flow associated with the one or more wireless devices
[(Phan discloses performing traffic load balancing with a plurality of UEs, see:
[0064] The quota may be regular quota exchange or ad hoc quota by event trigger (such as a handover burst). Signalling indication or some typical measurement parameters can trigger the event. The quota could be multi-ranks in the case of multi-level emergency or priority functions or services. For instance, some resource quota for low priority UE or UE group, other resource quota for high priority UE or UE group or large moving network system or entity such as moving relays.
[0083] In step 404, a load balance operation is triggered. In an embodiment, a load balancing operation may be triggered by either an ASA controller or by a source node (eNodeB) of the ASA cell in question.
	Fig 4, Steps 402-404; see also Figs 3A-3B)];
determining that at least one wireless device of the one or more wireless devices is to be steered, based at least in part, on the monitored traffic flow
[(Phan discloses performing traffic load balancing by transferring a plurality of UEs to less busy node, see:
[0047] FIG. 3A is a flowchart illustrating an embodiment of the invention. The embodiment starts at step 300. Here an example situation is assumed where the UEs served by eNodeB 100 need to be transferred to other eNodeBs of the communication system as the ASA spectrum is need by the primary user 112.
[0064] The quota may be regular quota exchange or ad hoc quota by event trigger (such as a handover burst). Signalling indication or some typical measurement parameters can trigger the event. The quota could be multi-ranks in the case of multi-level emergency or priority functions or services. For instance, some resource quota for low priority UE or UE group, other resource quota for high priority UE or UE group or large moving network system or entity such as moving relays.
[0083] In step 404, a load balance operation is triggered. In an embodiment, a load balancing operation may be triggered by either an ASA controller or by a source node (eNodeB) of the ASA cell in question.
Fig 4, Steps 402-404; see also Figs 3A-3B)];
generating a steering ranking list of the one or more wireless devices based on a profile of each of the one or more wireless devices
[(Phan discloses prioritizing UEs for load balancing transfer, see:
[0067] In an embodiment, UE prioritization, grouping and differentiation based quota scheme in massive handover scenarios is proposed. Prioritization may comprise dividing the UEs into a low priority UE group, a high priority UE group andor a special moving network entity group. For example, the highest priority UEs may be configured to perform a legacy individual UE handover procedure prior other UEs. Then, a combined handover of number of the rest of the UEs may be performed. Thus, in handover request or quota request we can have two separate parts one is for low priority group load and the other is for individual UE. The target node may grant quota to high priority UEs and low priority UEs (group), respectively. The quota allocation may include some UE prioritization flag(s) or UE group ID(s) indicating which option(s) or group(s) are supported in the target node or, i.e., source may take for granted in upcoming massive handover request. This may be further enhanced with some cost driven UE classification and selection.
Fig 4, Steps 412-422; see also Figs 3A-3B)];
selectively steering the at least one wireless device to a different wireless association in the multi-AP environment based, at least in part, on the steering ranking list
[(Phan discloses transferring UEs to another node based on UE link priority, see:
[0067] In an embodiment, UE prioritization, grouping and differentiation based quota scheme in massive handover scenarios is proposed. Prioritization may comprise dividing the UEs into a low priority UE group, a high priority UE group andor a special moving network entity group. For example, the highest priority UEs may be configured to perform a legacy individual UE handover procedure prior other UEs. Then, a combined handover of number of the rest of the UEs may be performed. Thus, in handover request or quota request we can have two separate parts one is for low priority group load and the other is for individual UE. The target node may grant quota to high priority UEs and low priority UEs (group), respectively. The quota allocation may include some UE prioritization flag(s) or UE group ID(s) indicating which option(s) or group(s) are supported in the target node or, i.e., source may take for granted in upcoming massive handover request. This may be further enhanced with some cost driven UE classification and selection.
[0088] In step 414, the control circuitry of eNodeB is configured to select a target node which is suitable for most UEs (has the most UEs assigned) to initiate a massive handover.
	[0089] In step 416, the control circuitry of eNodeB assigns the communication links to more than one groups based on the received information and the properties of the communication links, each group comprising one or more communication links.
	[0090] In step 418 it is checked whether communications links of all UEs have been transferred. If yes, the process ends in 420.
Fig 4, Steps 412-422; see also Figs 3A-3B)].
	Phan does not elaborate about ranking list.
	However, Ode discloses:
generating a steering ranking list of the one or more wireless devices based on a profile of each of the one or more wireless devices 
[(Ode discloses handover controller ranks, prioritizes or lists the UEs for load balancing handover, based on UE profiles including throughput margin, see:
[0168] The base station executes the base-station processing of the first and fourth embodiments in accordance with the processing flow of FIG. 26, calculates the transmission delay time margin .delta.k,q1 (=t.sub.q1.sub.--.sub.max/t.sub.k,q1) and throughput margin .delta.k[=Tksth-(Tks-Tkds)] of each UEk and stores these margins.
[0170] Next, the handover controller 2i takes these two orders of priority into account to decide the terminal to be handed over (step 453). For example, points are assigned to the first order of priority. Specifically, rank 1 of the order of priority is assigned 20 points, rank 2 is assigned 19 points and rank L1 is assigned (20-L1+1) points. Similarly, rank 1 of the second order of priority with respect to the maximum allowable delay time is assigned 20 points, rank 2 is assigned 19 points and rank L2 is assigned (20-L2+1) points. Assume now that the rank of a certain UE with respect to the threshold value is m1, that the rank with respect to the maximum allowable delay time is m2, and that both of these scores are multiplied together to obtain (20-m1+1).times.(20-m2+1). This processing is applied to all terminals and the terminal having the highest score is adopted for handover.
Figs 27, Steps 451-453; Fig 26; Fig 28, Priority Management Unit 15, Handover Controller 2i; Figs 30 and 33)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Phan’s method for traffic load balancing by transferring a plurality of UEs to less busy node with Ode’s method for handover based on traffic load with the motivation being to solve problems such as loss of calls (Ode, Para [0053]).

Regarding Claim 2, Phan discloses:
wherein the selectively steering the at least one wireless device occurs based on an order of the steering ranking list
[(see:
[0067] In an embodiment, UE prioritization, grouping and differentiation based quota scheme in massive handover scenarios is proposed. Prioritization may comprise dividing the UEs into a low priority UE group, a high priority UE group andor a special moving network entity group. For example, the highest priority UEs may be configured to perform a legacy individual UE handover procedure prior other UEs. Then, a combined handover of number of the rest of the UEs may be performed. Thus, in handover request or quota request we can have two separate parts one is for low priority group load and the other is for individual UE. The target node may grant quota to high priority UEs and low priority UEs (group), respectively. The quota allocation may include some UE prioritization flag(s) or UE group ID(s) indicating which option(s) or group(s) are supported in the target node or, i.e., source may take for granted in upcoming massive handover request. This may be further enhanced with some cost driven UE classification and selection.
Fig 4, Steps 412-422; see also Figs 3A-3B)].

Regarding Claim 3, Phan discloses: 
wherein generating the steering ranking list is based on assigning weights to the profile of each of the one or more wireless devices
[(see:
[0067] In an embodiment, UE prioritization, grouping and differentiation based quota scheme in massive handover scenarios is proposed. Prioritization may comprise dividing the UEs into a low priority UE group, a high priority UE group andor a special moving network entity group. For example, the highest priority UEs may be configured to perform a legacy individual UE handover procedure prior other UEs. Then, a combined handover of number of the rest of the UEs may be performed. Thus, in handover request or quota request we can have two separate parts one is for low priority group load and the other is for individual UE. The target node may grant quota to high priority UEs and low priority UEs (group), respectively. The quota allocation may include some UE prioritization flag(s) or UE group ID(s) indicating which option(s) or group(s) are supported in the target node or, i.e., source may take for granted in upcoming massive handover request. This may be further enhanced with some cost driven UE classification and selection.
Fig 4, Steps 412-422; see also Figs 3A-3B)].
Phan does not disclose about weight.
However, Ode discloses:
wherein generating the steering ranking list is based on assigning weights to the profile of each of the one or more wireless devices
[(see:
[0038] Further, in addition to the methods cited above, weighting with regard to the traffic class (Streaming class, Conversational class, Interactive class and Background class), which will be described later, also is conceivable. These traffic classes are referred to generically as QoS (Quality of Service). Maximum speed (bit/sec) and minimum speed (bit/sec), etc., are defined as parameters in QoS. In particular, in case of the Conversational or Streaming class, quick response is sought in view of the applications of these classes and the stipulation on minimum speed is severe. In cases where the minimum speed is not complied with, service may no longer be provided, service may be suspended and the quality of transmitted data may not be maintained. As examples that may readily be understood, frame advance may occur when a moving picture is transmitted, and audio or video may be interrupted.
Figs 27, Steps 451-453; Fig 26; Fig 28, Priority Management Unit 15, Handover Controller 2i; Figs 30 and 33)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Phan’s method for traffic load balancing by transferring a plurality of UEs to less busy node with Ode’s method for handover based on traffic load with the motivation being to solve problems such as loss of calls (Ode, Para [0053]).

Regarding Claim 4, Phan discloses:
wherein the profile of each of the one or more wireless devices includes at least one member of the group consisting of: 
a Wi-Fi multimedia (WMM) access category (AC) designation; 
a number of spatial streams supported; 
a high throughput (HT) operation mode;
a Wi-Fi radio capability; 
a modulation and coding scheme (MCS) transmission rate; 
a data rate of the monitored traffic flow
[(see:
[0063] A target node may, upon receiving a QUOTA REQUEST notification, determine a quota specifying resources it can allocate for communications links currently served by the source node and indicate that to the source node over an interface between the source node and the target node, such as an X2 interface. The quota may include the maximum number of UEs it is able to provide service for, maximum total or aggregated guaranteed bit rate andor a timing parameter (quota life-time) specifying the period of time the quota is valid. This timing parameter may be indicated as a time stamp, system frame number or sub-frame the message is sent over an interface between the source node and the target node, such as X2, or duration.
Fig 3A-3B and Fig 4)];
a multi-user (MU)-multiple input and multiple output (MIMO) compatibility; 
an orthogonal frequency-division multiplexing (OFDM)/orthogonal frequency-division multiple access (OFDMA) compatibility; 
a mobility designation; 
a hop count of a connected AP to a root AP; 
a service-based classification; 
a priority designation; and 
a steering success rate.

Regarding Claim 5, Phan discloses:
wherein the priority designation indicates a level of criticality
[(see
[0064] The quota may be regular quota exchange or ad hoc quota by event trigger (such as a handover burst). Signalling indication or some typical measurement parameters can trigger the event. The quota could be multi-ranks in the case of multi-level emergency or priority functions or services. For instance, some resource quota for low priority UE or UE group, other resource quota for high priority UE or UE group or large moving network system or entity such as moving relays.
Fig 3A-3B and Fig 4)].
Regarding Claim 6, Phan discloses: 
wherein the priority designation is statically set in the profile
[(Phan discloses performing traffic load balancing with a plurality of UEs, see:
[0064] The quota may be regular quota exchange or ad hoc quota by event trigger (such as a handover burst). Signalling indication or some typical measurement parameters can trigger the event. The quota could be multi-ranks in the case of multi-level emergency or priority functions or services. For instance, some resource quota for low priority UE or UE group, other resource quota for high priority UE or UE group or large moving network system or entity such as moving relays.
[0083] In step 404, a load balance operation is triggered. In an embodiment, a load balancing operation may be triggered by either an ASA controller or by a source node (eNodeB) of the ASA cell in question.
	Fig 4, Steps 402-404; see also Figs 3A-3B)].

Regarding Claim 8, Phan discloses: 
updating the steering ranking list after each attempt to selectively steer the at least one wireless device to the different wireless association in the multi-AP environment
[(see:
[0031] The communication system further comprises an ASA controller 110 configured to control ASA based operations within the system. In the example situation of FIG. 1, there is licenced spectrum available in the area. The licensed spectrum may be in incumbent use 112. The ASA controller 110 receives from administration or regulation networks information where and when ASA spectrum is available. The information may be dynamic, i.e. it may change with time.
[0064] The quota may be regular quota exchange or ad hoc quota by event trigger (such as a handover burst). Signalling indication or some typical measurement parameters can trigger the event. The quota could be multi-ranks in the case of multi-level emergency or priority functions or services. For instance, some resource quota for low priority UE or UE group, other resource quota for high priority UE or UE group or large moving network system or entity such as moving relays.
[0083] In step 404, a load balance operation is triggered. In an embodiment, a load balancing operation may be triggered by either an ASA controller or by a source node (eNodeB) of the ASA cell in question.
Fig 4, Steps 402-404; see also Figs 3A-3B)].

Regarding Claim 9, Phan discloses: 
wherein the different wireless association in the multi-AP environment includes [(see Fig 1-2)]: 
a different band of a first AP in which the at least one wireless device is associated with wirelessly; or a second AP
[(Phan discloses wireless network including a plurality of base stations, or access points, in cellular configurations, or band, see:
[0024] FIG. 1 shows eNodeBs 100, 102 and 104 connected to core network CN 106 of a communication system. The eNodeBs are connected to each other over an X2 interface.
[0025] The eNodeBs 100, 102, 104 that may also be called base stations of the radio system may host the functions for Radio Resource Management Radio Bearer Control, Radio Admission Control, Connection Mobility Control, Dynamic Resource Allocation (scheduling). Depending on the system, the counterpart on the CN side can be a serving gateway (S-GW, routing and forwarding user data packets), packet data network gateway (P-GW), for providing connectivity of user devices (UEs) to external packet data networks, or mobile management entity (MME), etc. The MME (not shown) is responsible for the overall user terminal control in mobility, sessioncall and state management with assistance of the eNodeBs through which the user terminals connect to the network.
Fig 1-2)].

Regarding Claim 13, Phan discloses:
wherein the multi-AP environment is a self-organizing network (SON)
[(see:
[0015] A self-optimizing network (SON) may also incorporate load balancing techniques as well. Together with a neighbors list, for example, load balancing may help influence where and when handover should take place, based on overall usage of the network by all users. In this way, users may be appropriately distributed across various sectors to relieve congestion on popular cells. In some scenarios, further distribution may be made across various network layers, if such network layers exist. For example, these layers may include cell types (e.g., microcells, femtocells, macrocells, etc.), air interface types (e.g., 2G, 3G, 4G, etc), or other network layers.
	Fig 3A-3B)].

Regarding Claim 14, Phan discloses:
wherein the steering ranking list is generated dynamically
[(Phan discloses prioritizing UEs for load balancing transfer based on dynamically measurement, see:
[0064] The quota may be regular quota exchange or ad hoc quota by event trigger (such as a handover burst). Signalling indication or some typical measurement parameters can trigger the event. The quota could be multi-ranks in the case of multi-level emergency or priority functions or services. For instance, some resource quota for low priority UE or UE group, other resource quota for high priority UE or UE group or large moving network system or entity such as moving relays.
Fig 3A-4)].

Regarding Claims 15-19 and 21, the claims disclose similar features as of Claims 1-5 and 8, and are rejected based on the same rationales of Claims 1-5 and 8.
Regarding Claims 22-25, the claims disclose similar features as of Claims 1-3 and 9, and are rejected based on the same rationales of Claims 1-3 and 9.
Regarding Claims 26-30, the claims disclose similar features as of Claims 1, 3, 4, 6 and 8, and are rejected based on the same rationales of Claims 1, 3, 4, 6 and 8.



Other Related Prior Art
Casey (US 20090163223 A1) discloses load balancing method in various networks including WLAN.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUNG LIU/Primary Examiner, Art Unit 2473